EXHIBIT 10.34

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

The parties to this Separation Agreement and Release (“Agreement”) are Rentrak
Corporation (the “Company”) and Craig M. Berardi (“Employee”).  Employee and the
Company desire to terminate Employee’s employment on a mutually agreeable
basis.  Employee and the Company therefore agree as follows:

 

1.                                       Employee’s employment with the Company
is terminated, effective March 17, 2005.

 

2.                                       After the expiration of seven days
after the Company receives this Agreement signed and dated by Employee without
Employee revoking it, the Company will pay to Employee as severance to which
Employee would not otherwise be entitled a total of $112,500, payable in 18
equal semi-monthly installments and less legally required deductions and
withholdings.  The Company will deposit each payment due under this paragraph
electronically by electronic funds transfer (EFT) directly into Employee’s
designated bank account or financial institution and provide written
verification of each EFT to Employee.

 

3.                                       The Company will also pay the same
amount it paid during Employee’s employment toward the cost of the premiums for
continuation of group health insurance coverage for Employee and Employee’s
covered spouse and dependents for the months of April 2005 to and including
December 2005, if continuation coverage is elected by Employee.  The Company
will provide Employee with written verification of payment of monthly health
insurance premiums for the months of April 2005 to and including December 2005. 
Thereafter, Employee will be entitled to continue group health insurance
coverage at Employee’s own expense in accordance with COBRA.

 

4.                                       In addition to the severance payments,
Employee will be paid for all of Employee’s accrued but unused PTO concurrent
with the first severance payment installment made by the Company to Employee.

 

5.                                       This Agreement will be enforceable in
full, regardless of whether Employee obtains or begins any subsequent employment
at any time during the period the Company is obligated to make any payments
under this Agreement.  Also, Employee will have no affirmative obligation to
seek or obtain subsequent employment during this period.  The Company’s
obligation to make any and all payments due under this Agreement will not be
construed in any way to be contingent upon Employee’s remaining unemployed for
any given period of time.

 

6.                                       The Company will not contest any claim
for unemployment insurance benefits by Employee relating to Employee’s
employment with the Company.

 

7.                                       If the Company receives a reference
request from a prospective employer of Employee, the Company will disclose only
Employee’s dates of employment and last position held (Vice President of
Operations, Executive Level and Officer of the Company) with the Company.  The
Company will also give Employee a letter of reference in the form of attached
Exhibit A to this Agreement, signed by Paul Rosenbaum (CEO).  Employee may give
this letter to any prospective employer in furtherance of Employee’s seeking new
employment.

 

8.                                       Employee and the Company each hereby
completely release and forever discharge the other and each of the other’s past,
present, and future related entities and each of their respective past, present,
and future members, managers, partners, shareholders, officers, directors,
agents, employees, attorneys, insurers, successors, and assigns from any and all
claims, rights, demands, actions, liabilities, and causes of action of every
kind and character, whether known or unknown, matured or unmatured, which either
Employee or the Company may now have or has ever had arising from or in any way
related to Employee’s employment with the Company, including without limitation
the conditions of employment or the termination thereof, whether based on tort,
contract (express or implied), other common law, or any federal state or local
statute, regulation, ordinance, or other law, including but not limited to,
Title VII of the Civil Rights Act of 1964,

 

--------------------------------------------------------------------------------


 

the Age Discrimination in Employment Act, and the Americans with Disabilities
Act, based on any act or omission prior to Employee’s execution of this
Agreement.

 

9.                                       Employee and the Company will treat
this Agreement as confidential and will not disclose this Agreement or any of
its provisions to any person or entity, except as required by law;  including,
without limitation, inclusion of information regarding or a copy of the
Agreement in reports filed by the Company with the Securities and Exchange
Commission (the “SEC”) and publicly available on the SEC’s and the Company’s web
sites”; to implement or enforce this Agreement or any provision of it; or, to
the extent necessary to receive professional services, to their respective
accountants, professional tax preparers, or attorneys.

 

10.                                 Both the Company and Employee specifically
deny any liability or wrongdoing whatsoever.  Neither this Agreement nor any of
its provisions, terms, or conditions constitute an admission of liability or
wrongdoing or may be offered or received in evidence in any action or proceeding
as evidence of an admission of liability or wrongdoing.

 

11.                                 If any action is brought to enforce this
Agreement or any part of it, the prevailing party will be entitled to recover
its reasonable attorney fees and costs incurred therein, including all attorney
fees and costs on appeal.

 

12.                                 This Agreement constitutes the entire
agreement of the parties.  All agreements, covenants, and representations,
express or implied, oral or written, concerning the subject matter of this
Agreement are contained in this Agreement.  This is the entire integrated
agreement.

 

13.                                 The parties acknowledge that the only
consideration for this Agreement is the consideration expressly described herein
and that this Agreement has been executed freely and voluntarily without any
undue influence or duress.

 

14.                                 This Agreement will be construed and
enforced in accordance with the laws of the state of Oregon.  Any suit or action
relating to this Agreement will be commenced exclusively in the Circuit Court
for the County of Multnomah, State of Oregon, or the United States District
Court for the District of Oregon and both parties waive the right to change such
venue and consent to the jurisdiction of such courts for this purpose.

 

15.                                 The Company hereby advises Employee to
consult with an attorney before signing this Agreement, and Employee
acknowledges that he was given at least 21 days to consider whether to execute
this Agreement.  Employee may revoke this Agreement by written notice delivered
to Rita Coe at the Company within seven days following the date Employee signed
this Agreement.  If not revoked under the preceding sentence, this Agreement
becomes effective and enforceable on the eighth day following the date Employee
signed this Agreement.

 

 

/s/ Craig M. Berardi

 

/s/

Paul Rosenbaum for Rentrak Corporation

 

Craig M. Berardi

Paul Rosenbaum

 

CEO & Chairman

 

 

 

 

Date

March 17, 2005

 

Date

March 17, 2005

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To Whom It may Concern;

 

As CEO and Chairman of Rentrak Corporation, I have known Craig during my four
years since I joined Rentrak.  When I arrived at Rentrak I had reviewed my
executive staff history and was impressed with Craig’s role in taking control of
difficult projects.  Craig was a member of the Executive Management team
involved in carrying out the corporate strategy, and his contributions to
managing our operations successfully increased the profitability of our core
business.  He was given additional operations responsibilities and consistently
improved the performance and significantly reduced our operating expenses.  His
dedication to the company, working long hours, exceeding revenue projections and
reducing expenses has been instrumental to our bottom line.

 

During his eleven years at Rentrak, Craig played a key role in the following
areas:

 

•                  Three years ago Craig was given operations responsibility for
our Home Video Business Intelligence tracking system.  With our IT staff he
managed the development of a critical system and was a key contact with the
studios in support of the system that has resulted in over $14,000,000 in 80%
gross margin revenue.

•                  His focus to the bottom-line to increase efficiency and
reduce expenses has resulted in a savings to the company of over $1,500,000 in
the past four years.

•                  As member of the Sarbanes-Oxley Steering Committee, he
provided valuable support in assisting our consultants utilizing his knowledge
of the overall company operations and his vast experience in controls.

•                  Last year Craig managed the rapid transition to outsourcing
our distribution after closing our own warehouse.  This has resulted in
substantial savings to the company.

•                  Craig’s role in an advisory capacity to the prior CEO, helped
identify problems with two troubled retail subsidiaries.  During 1996 at the
request of the Board and CEO he spent most of that year living in another city
negotiating the sale of the assets and lease settlements and closure of the
remaining assets of one of these subsidiaries.  His hard work reduced the
potential losses by millions of dollars.

•                  Craig took on the same role with a second subsidiary helping
to eliminate a non-performing asset.

•                  Two years ago Craig was given the added responsibility for
inventory control and greatly improved an area that was for years problematic. 
This resulted in turning unused inventory into one million dollars annual 
revenue at 70% gross margin with no overhead.

•                  Seven years ago we partnered with a major entertainment
company in Quebec for Home Video Distribution.  Craig has managed the support of
this partnership since the beginning and we have achieved 300% ROI on our
investment.

 

These are a few examples of the vital role Craig has played at helping to
improve Rentrak.   I highly recommend Craig in fulfilling an executive
operations position.  His many years of management experience and hard work
ethics are a tremendous asset.

 

Sincerely

 

 

Paul Rosenbaum

 

--------------------------------------------------------------------------------